COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §               No. 08-20-00227-CV
  CONSUELO CERVANTES,
                                                 §                  Appeal from the
                    Appellant,
                                                 §             County Court at Law No. 3
  v.
                                                 §             of El Paso County, Texas
  EL PASO HEALTHCARE SYSTEM,
  LTD. D/B/A DEL SOL MEDICAL                     §               (TC# 2017DCV4175)
  CENTER,
                                                 §
                    Appellee.
                                             §
                                           ORDER

       On our own motion, and pursuant to TEX.R.APP.P. 39.1, the Court finds that oral argument

in the above styled and numbered cause would not materially aid in the disposition of this cause.

Accordingly, the Court vacates the oral argument setting of February 24, 2022, at 10:30 a.m., and

this cause will be submitted without oral argument on that same date.

       IT IS SO ORDERED this 27th day of January, 2022.

                                             PER CURIAM

Before Rodriguez, C.J., Palafox, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment